Exhibit 10.18





ExpressJet Holdings, Inc.
Non-Employee Director Compensation


            The Company provides the following compensation, as applicable, to
directors who are not employees of the Company:

Annual Retainers

The highest applicable annual retainer amount of the amounts set forth below:

Director

            

$40,000 per year

Committee Chair (other than Audit)

$50,000 per year

Audit Committee Chair

$55,000 per year

Chairman of the Board

$60,000 per year



Meeting Fees

Each board meeting physically attended (Chair)

$3,000

Each board meeting physically attended (non-Chair)     

   

$2,000

Each committee meeting physically attended

$2,000

Each board or committee meeting, telephonic participation

$1,000

Reimbursement of appropriate out-of-pocket expenses



Stock Grants

         

• 

$35,000 fair market value of restricted shares upon initial election to Board

• 

$35,000 Black-Scholes value of stock options upon initial election to Board

• 

$35,000 fair market value of restricted shares following each annual
stockholders meeting

• 

$35,000 Black-Scholes value of stock options following each annual stockholders
meeting

Flight Benefits

            Benefits described in the Form of Amended and Restated Letter
Agreement relating to certain flight benefits between the Company and our
non-employee directors for whom we are able to secure such benefits (previously
filed).

--------------------------------------------------------------------------------